UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6588


LORENZO BUTTS,

                     Petitioner - Appellant,

              v.

JUSTIN ANDREWS,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Richard Ernest Myers, II, District Judge. (5:19-hc-02212-M)


Submitted: September 25, 2020                                     Decided: October 8, 2020


Before MOTZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lorenzo Butts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Lorenzo Butts, a federal prisoner, appeals the district court’s order and judgment

dismissing without prejudice his 28 U.S.C. § 2241 petition in which he sought to challenge

his sentence by way of the savings clause in 28 U.S.C. § 2255. Pursuant to § 2255(e), a

prisoner may challenge his sentence in a traditional writ of habeas corpus pursuant to

§ 2241 if a § 2255 motion would be inadequate or ineffective to test the legality of his

detention. Section 2255 is inadequate and ineffective to test the legality of a sentence

when:

        (1) at the time of sentencing, settled law of this circuit or the Supreme Court
        established the legality of the sentence; (2) subsequent to the prisoner’s direct
        appeal and first § 2255 motion, the aforementioned settled substantive law
        changed and was deemed to apply retroactively on collateral review; (3) the
        prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2) for
        second or successive motions; and (4) due to this retroactive change, the
        sentence now presents an error sufficiently grave to be deemed a fundamental
        defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).

        We have reviewed the record and find no reversible error. Accordingly, although

we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district

court. Butts v. Andrews, No. 5:19-hc-02212-M (E.D.N.C. Apr. 3, 2020). We deny Butts’

motion for appointment of counsel. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                   AFFIRMED




                                               2